Exhibit 99.1 PRESS RELEASE For Release: Immediate Contact:Matt Pudlowski (314/877-7091) or Scott Monette (314/877-7113) RALCORP HOLDINGS ANNOUNCES RESULTS FOR THE QUARTER AND YEAR ENDED SEPTEMBER 30, 2010 § Q4 net sales up 15% and organic volume up 4% § Adjusted diluted EPS of $1.26 for the quarter, including favorable tax effects § Accretion from acquisitions of$0.18 per share in the quarter ST. LOUIS, MO, November 9, 2010 … Ralcorp Holdings, Inc. (NYSE:RAH) today reported results for the fourth quarter and fiscal year ended September 30, 2010, which include the operations of American Italian Pasta Company (“AIPC”) (acquired July 27, 2010), Sepp’s Gourmet Foods Ltd. (acquired June 25, 2010), J.T. Bakeries Inc. and North American Baking Ltd. (both acquired May 31, 2010) from their respective acquisition dates. Executive Summary Three Months Ended Year Ended September 30, September 30, % Change % Change (dollars in millions, except per share data) Net Sales $ $ 15
